Name: Commission Regulation (EEC) No 625/82 of 17 March 1982 instituting protective measures on beach slippers originating in China and imported into France
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 3 . 82 Official Journal of the European Communities No L 75/17 COMMISSION REGULATION (EEC) No 625/82 of 17 March 1982 instituting protective measures on beach slippers originating in China and imported into France increasingly large quantities and under such condi ­ tions that significant injury is, as a result, being suffered by French producers of like products and that a critical situation exists in which any delay would cause injury which would be difficult to remedy and which calls for immediate intervention in the interest of the Community ; Whereas at present the imports in queston have not caused the same injury to other regions in the Community and consequently the restriction of the safeguard measures to France is justified ; Whereas discussions with China for the purpose of avoiding a deterioration of the situation in the French market have not changed the trend of imports ; Whereas it is therefore necessary to institute adaquate protective measures as regards the import of these products to France ; whereas these measures must be aimed at restricting those imports to a ceiling which would limit the injury and eliminate the threat of further injury ; whereas, from this point of view, the level of importation fixed by the French conservation measures, that is 1 650 000 pairs, appears to be appro ­ priate, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2532/78 of 16 October 1978 on common rules for imports from China ('), and in particular Article 7 thereof, Whereas on 15 January 1982 the French Government informed the Commission of a danger resulting from the trends in imports of beach slippers originating in China ; Whereas the Advisory Committee established under the said Regulation (EEC) No 2532/78 was consulted on 22 January 1982 ; Whereas the French authorities on 9 March 1982 informed the Commission that, in accordance with Article 9 of the said Regulation, they have, as an interior protective measure, amended the common rules for the product in question ; Whereas the information supplied by France shows an increase in imports of beach slippers from China from 600 000 pairs in 1979 to 3 600 000 pairs in 1981 , the market share of these imports in France rising from 9-3 % in 1979 to 36 % in 1981 ; Whereas the average price of Chinese beach slippers is about FF 5-50, while the average ex-factory price of the French producers is around FF 9-80 ; Whereas the French producers find themselves in a serious situation particularly as regards their fall in production from 10 400 000 pairs in 1979 to 8 500 000 pairs in 1981 and the resultant fall in employment in the industry, which is concentrated in the north-west of the country, from 2 500 employed in 1979 to 1 900 in 1981 ; Whereas it is clear fom the above facts that beach slip ­ pers from China are being imported to France in HAS ADOPTED THIS REGULATION : Article 1 Imports to France of beach slippers originating in China, corresponding to Common Customs Tariff heading No ex 64.04 and to NIMEXE code ex 64.04-90, are hereby made subject to the production of an import authorization to be granted by the French authorities. Such authorizaton shall be granted up to a total of 1 650 000 pairs in 1982. This total shall be reduced by the amount already imported since 1 January 1982. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities and shall expire on 31 December 1982.O OJ No L 306, 31 . 10 . 1978, p. 1 . No L 75/ 18 Official Journal of the European Communities 19. 3 . 82 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 March 1982. For the Commission Wilhelm HAFERKAMP Vice-President